EXHIBIT 10.2

 

ALLOS THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Allos Therapeutics, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2008 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”).  This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”).  This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.

 

Participant:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of RSUs:

 

 

Consideration for Common Stock:

 

Participant’s services to the Company

 

Vesting Schedule:  The RSUs shall vest in a series of four (4) successive equal
annual installments over the four (4)-year period measured from the Vesting
Commencement Date, subject to Participant’s Continuous Service through each such
date.

 

Special Tax Withholding Right:

 

¨

 

You may direct the Company (i) to withhold, from shares otherwise issuable upon
vesting of the Award, a portion of those shares with an aggregate fair market
value (measured as of the delivery date) equal to the amount of the applicable
withholding taxes, and (ii) to make a cash payment equal to such fair market
value directly to the appropriate taxing authorities, as provided in Section 10
of the Award Agreement.

 

 

¨

 

None

 

Delivery Schedule:  Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan.  Participant further acknowledges that
as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the RSUs and the underlying shares of
Common Stock pursuant to the Award specified above and supersede all prior oral
and written agreements on that subject with the exception of (i) Stock Awards
previously granted and delivered to Participant under the Plan, and (ii) the
following agreements only:

 

OTHER AGREEMENTS:

[Employment Agreement, if Applicable]

 

--------------------------------------------------------------------------------


 

ALLOS THERAPEUTICS, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:                Restricted Stock Unit Award Agreement, and 2008
Equity Incentive Plan

 

SIGNATURE PAGE TO

RESTRICTED STOCK UNIT GRANT NOTICE

 

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

ALLOS THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Allos Therapeutics, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award pursuant to
Section 6(b) of the Company’s 2008 Equity Incentive Plan (the “Plan”) for the
number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”).  Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.                                    NUMBER OF RSUS AND SHARES OF COMMON STOCK.

 

(a)           The number of RSUs subject to your Award and the number of shares
of Common Stock deliverable with respect to such RSUs may be adjusted from time
to time for Capitalization Adjustments as described in Section 9(a) of the
Plan.  You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result from a
Capitalization Adjustment as described in Section 9(a) of the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

 

(b)           Any additional RSUs, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other RSUs and Common Stock covered by your Award.

 

(c)           Notwithstanding the provisions of this Section 1, no fractional
RSUs or rights for fractional shares of Common Stock shall be created pursuant
to this Section 1.  The Board shall, in its discretion, determine an equivalent
benefit for any fractional RSUs or fractional shares that might be created by
the adjustments referred to in this Section 1.

 

2.                                    VESTING.  The RSUs shall vest, if at all,
as provided in the Vesting Schedule set forth in your Grant Notice, provided
that vesting shall cease upon the termination of your Continuous Service.

 

3.                                    DELIVERY OF SHARES OF COMMON STOCK.

 

(a)           Subject to the provisions of this Award Agreement and the Plan, in
the event one or more RSUs vests, the Company shall deliver to you one (1) share
of Common Stock for each RSU that vests on the applicable vesting date. 
However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.

 

(b)           Notwithstanding the foregoing, in the event that you are subject
to the Company’s Insider Trading Policy and related Addendum to Insider Trading
Policy (or any successor policy) and any shares covered by your Award are
scheduled to be delivered on a day (the “Original

 

--------------------------------------------------------------------------------


 

Delivery Date”) that does not occur during an open “window period” applicable to
you, as determined by the Company in accordance with such policy, and the
Company elects (i) not to satisfy its tax withholding obligations by withholding
shares of Common Stock from your distribution, and (ii) not to permit you to
enter into a “same day sale” commitment with a broker-dealer (including but not
limited to a commitment under a previously established Company-approved 10b5-1
plan), then such shares shall not be delivered on such Original Delivery Date
and shall instead be delivered on the first business day of the next occurring
open “window period” but in no event later than the later of December 31st of
the calendar year of the Original Delivery Date, or the fifteenth (15th) day of
the third calendar month following the Original Delivery Date.  The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

 

4.            PAYMENT BY YOU.  This Award was granted in consideration of your
services for the Company.  Subject to Section 10 below, except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company (other than your past and future services for the Company) with
respect to your receipt of the Award, vesting of the RSUs, or the delivery of
the shares of Common Stock underlying the RSUs.

 

5.                                    SECURITIES LAW COMPLIANCE.  You may not be
issued any Common Stock under your Award unless either (i) the shares of Common
Stock are then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act.  Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

6.                                    RESTRICTIVE LEGENDS.  The Common Stock
issued under your Award shall be endorsed with appropriate legends, if any,
determined by the Company.

 

7.                                    TRANSFER RESTRICTIONS.  Prior to the time
that shares of Common Stock have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of the shares in respect of your Award.  For
example, you may not use shares that may be issued in respect of your RSUs as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares.  This restriction on transfer will lapse upon delivery to you of
shares in respect of your vested RSUs.  Your Award is not transferable, except
by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of Common Stock to
which you were entitled at the time of your death pursuant to this Agreement.

 

8.                                    AWARD NOT A SERVICE CONTRACT.  Your Award
is not an employment or service contract, and nothing in your Award shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the service of the Company or any Affiliate, or on the part of the Company or
any Affiliate to continue such service.  In addition, nothing in your Award
shall obligate the Company or any Affiliate, their respective stockholders,
boards of directors or employees to continue any relationship that you might
have as an Employee or Consultant of the Company or any Affiliate.

 

9.                                    UNSECURED OBLIGATION.  Your Award is
unfunded, and even as to any RSUs that vest, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue Common Stock pursuant to this Agreement.  You shall not have
voting or any other rights as a stockholder of the Company with respect to the
Common Stock acquired pursuant to this Agreement until such Common Stock is
issued to you pursuant to Section 3 of this Agreement.   Upon such issuance, you
will obtain full voting and other rights as a stockholder of the Company with
respect to the Common Stock so issued.  Nothing contained in this Agreement, and
no action taken pursuant to its provisions,

 

2

--------------------------------------------------------------------------------


 

shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

 

10.                             WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding and/or otherwise agree to make
adequate provision in cash for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
which arise in connection with your Award (the “Withholding Taxes”).  If
expressly authorized in your Grant Notice, you may direct the Company to
withhold shares of Common Stock with a Fair Market Value (measured as of the
date shares of Common Stock are delivered pursuant to Section 3) equal to the
amount of such Withholding Taxes.  If withholding from shares of Common Stock is
not authorized in your Grant Notice but Withholding Taxes are due at a time when
you are not permitted to sell the shares of Common Stock deliverable hereunder
in a “same day sale” arrangement with a broker-dealer (including but not limited
to a commitment under a previously established Company-approved 10b5-1 trading
plan), the Company may, in its sole discretion, elect to satisfy such
Withholding Taxes by withholding from such shares of Common Stock.  In all
events, the number of such shares of Common Stock withheld to satisfy
Withholding Taxes shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.

 

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 

11.                             PARACHUTE PAYMENTS.

 

(a)           Except to the extent otherwise set forth in any written agreement
between the Company and you, if any payment or benefit you would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to you, which of the
following two alternative forms of payment would maximize your after-tax
proceeds: (i) payment in full of the entire amount of the Payment (a “Full
Payment”), or (ii) payment of only a part of the Payment so that you receive the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”), whichever amount results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company shall cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes).

 

(b)           If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and you shall
have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs):
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction

 

3

--------------------------------------------------------------------------------


 

of other benefits paid to you.  In the event that acceleration of compensation
from your equity awards is to be reduced, such acceleration of vesting shall be
canceled in the reverse order of the date of grant (i.e., earliest granted Stock
Award cancelled last) unless you elect in writing a different order for
cancellation.

 

(c)           The accounting firm engaged by the Company for general tax
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

(d)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.

 

12.                             NOTICES.  Any notices required to be given or
delivered to the Company under the terms of this Award shall be in writing and
addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to you shall be in writing and addressed to
your address as on file with the Company at the time notice is given.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13.                             HEADINGS.  The headings of the Sections in this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

14.                             AMENDMENT.  This Agreement may be amended only
by a writing executed by the Company and you which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Company by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Company reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award that has not been delivered to you in Common Stock
pursuant to Section 3.

 

15.                             MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

4

--------------------------------------------------------------------------------


 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

16.                             GOVERNING PLAN DOCUMENT.  Your Award is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan.  In the event of any conflict between the provisions of
your Award and those of the Plan, the provisions of the Plan shall control;
provided, however, that Section 3 of this Agreement shall govern the timing of
any distribution of Common Stock under your Award.  The Company shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon you, the Company, and all other interested persons. No member of the Board
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

17.                             EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
benefits under any employee benefit plan (other than the Plan) sponsored by the
Company or any Affiliate except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any or all
of the employee benefit plans of the Company or any Affiliate.

 

18.                             CHOICE OF LAW.  The interpretation, performance
and enforcement of this Agreement shall be governed by the law of the state of
Colorado without regard to such state’s conflicts of laws rules.

 

19.                             SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

20.                             OTHER DOCUMENTS.  You hereby acknowledge receipt
or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act (which includes the
prospectus for the Plan).  In addition, you acknowledge receipt of the Company’s
Insider Trading Policy and related Addendum to Insider Trading Policy.

 

* * * * *

 

5

--------------------------------------------------------------------------------


 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

ALLOS THERAPEUTICS, INC.
2008 EQUITY INCENTIVE PLAN

 

(Provided Separately)

 

--------------------------------------------------------------------------------